Citation Nr: 1029722	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of medical care provided at Blake 
Medical Center from April 16 to April 19, 2008, and from April 22 
to April 25, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida.  In April 2010, the 
Veteran testified at a Travel Board hearing at the VA Regional 
Office in St. Petersburg, Florida, before the undersigned 
Veterans Law Judge.  Please note this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1. The Veteran was treated at Blake Medical Center from April 16 
to April 19, 2008, and from April 22 to April 25, 2008, for 
nonservice-connected disabilities.

2. At the time of treatment at Blake Medical Center, the Veteran 
carried supplemental insurance, specifically, Medicare parts A 
and B.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at Blake Medical Center from April 16 
to 19, 2008, and from April 22 to 25, 2008 have not been met.  38 
U.S.C.A. § 1725; 38 C.F.R. §17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
specific duties to notify and assist claimants in the development 
of claims.  Because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States Code, 
the VCAA and its implementing regulations are not applicable.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact 
that the VCAA is not controlling in this matter, the Board notes 
that the Veteran was sent a letter in June 2008 which notified 
him of the VCAA.  Thus, the duty to notify was satisfied by way 
of the June 2008 letter, which informed the Veteran of what 
evidence was needed to establish the benefit sought, of what VA 
would do or had done, and of what evidence the Veteran should 
provide.  Therefore, the Board finds that any notice errors did 
not affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.

Moreover, VA has also done everything reasonably possible to 
assist the Veteran with respect to his claims for benefits, 
including providing him a personal hearing.  Consequently, the 
Board finds that any duty to notify and assist has been 
satisfied.  

II. Factual Background and Analysis

The Veteran and his representative contend that reimbursement is 
warranted for expenses incurred during the Veteran's 
hospitalization at Blake Medical Center from April 16 to April 
19, 2008, and from April 22 to April 25, 2008.  The Veteran's 
main contentions are that both hospitalizations were for 
emergency conditions and that he was unable to go to the closest 
VA emergency room facilities at Bay Pines, which was 
approximately 31 miles away, and therefore, he should not be 
liable for any of the costs associated with this health care.

The Board points out that the Veteran does not claim that his 
treatment was due to a service-connected condition, or that he is 
rated as permanently and totally disabled, such that he could be 
considered for reimbursement under 38 C.F.R. § 17.120.  
Therefore, the Board must turn to the law regarding reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities.

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L, 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under this Act, the 
evidence must meet all of the following criteria:  (a) The 
emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;  (b) The claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health; (c) A VA or other Federal 
facility/provider was not feasibly available and an attempt to 
use them before hand would not have been considered reasonable by 
a prudent layperson; (d) The claim for payment or reimbursement 
for any medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a nature 
that the Veteran could not have been safely transferred to a VA 
or other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment; (f) The 
Veteran is financially liable to the provider of emergency 
treatment for that treatment; (g) The Veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
Veteran or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals of 
the denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted without success 
all claims and remedies reasonably available to the Veteran or 
provider against a third party for payment of such treatment; and 
the Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability to 
the provider; (i) The Veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

The health insurance claim forms for the Blake Medical Center 
indicate that the Veteran has insurance through VA and that 
Medicare is the secondary payor.  On an itemized list of services 
provided to the Veteran at Blake Medical Center in April 2008, 
the payor is listed as Medicare BC of FL A and B.  At the hearing 
in April 2010, the Veteran's representative indicated that the 
Veteran did have Medicare parts A and B, that Medicare paid a 
portion of the hospital and emergent care, and that the remaining 
amount he owed was $1,579.94. 

In this case, the preponderance of evidence establishes that the 
Veteran, at the time of the April 2008 hospitalizations at Blake 
Medical Center, was clearly covered by Medicare parts A and B.  
Moreover, it is clear that Medicare paid a large portion of his 
medical bills associated with those hospitalizations.  As such, 
38 C.F.R. § 17.1002(g) precludes reimbursement.  It is noted that 
under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for individuals 
are provided or the expense of such services are paid.  It also 
includes, but is not limited to, an insurance program described 
in section 1811 of the Social Security Act (42 U.S.C. 1395c), 
which refers to the Medicare program administered by the Social 
Security Administration, certain State plans for medical 
assistance, and workers' compensation laws or plans.  See 38 
U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.

The Board does not doubt that the Veteran still incurred 
significant costs due to his hospitalization, as he and his 
spouse testified about during the April 2010 hearing.  The 
regulations, however, make it quite clear that, if the Veteran 
has a health care plan that covers his emergency treatment, 
either in whole, or in part, that reimbursement or payment is not 
eligible.

As such, the Board finds no legal basis on which the Veteran's 
claim could be granted.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the Board has no choice but to deny 
the Veteran's claim.  Moreover, since the claimed payment is 
barred by law, the Board need not address the other requirements, 
including whether the situation was an emergency.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of medical care provided at Blake 
Medical Center from April 16 to April 19, 2008, and from April 22 
to April 25, 2008 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


